UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4677



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHAPELLE JORDAN BORDEAUX,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (7:00-cr-00042-BR)


Submitted:   February 14, 2007             Decided:   March 7, 2007


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Chapelle J. Bordeaux appeals the district court’s order

revoking her term of supervised release and sentencing her to

thirty-six    months’   imprisonment.     Bordeaux   contends   that   the

sentence imposed by the district court was plainly unreasonable in

light of the 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006)

factors, as the court refused to run the sentence concurrent to her

state term of incarceration.        Bordeaux also asserts that the

district court gave no explanation as to why it imposed the maximum

sentence, thereby providing this court with no basis to determine

whether the sentence was reasonable.       Finding no error, we affirm.

          Following United States v. Booker, 543 U.S. 220, 261

(2005), this court has held that “revocation sentences should be

reviewed to determine whether they are ‘plainly unreasonable’ with

regard to those § 3553(a) factors applicable to supervised release

revocation sentences.”     United States v. Crudup, 461 F.3d 433, 437

(4th Cir.), petition for cert. filed, __ U.S.L.W. __ (U.S. Nov. 3,

2006) (No. 06-7631).       The sentence must first be assessed for

reasonableness,    “follow[ing]     generally    the   procedural      and

substantive considerations that we employ in our review of original

sentences . . . .”       Id. at 438.      Only if a sentence is found

unreasonable will this court “decide whether the sentence is

plainly unreasonable.”     Id.




                                  - 2 -
            While Bordeaux claims that her revocation sentence should

be considered in light of her state sentence, the primary goal of

a revocation sentence is not to apply punishment for any new

criminal conduct.          Instead, a revocation sentence is meant to

“sanction the violator for failing to abide by the conditions of

the court-ordered supervision.”                   Crudup, 461 F.3d at 437-38.

Additionally, the Chapter 7 policy statements are clear that the

sanction for the “breach of trust inherent in the conditions of

supervision” should be consecutive to any sentence imposed for the

new criminal conduct, thereby rejecting the position that the

sentences should run concurrently.                   U.S. Sentencing Guidelines

Manual, Ch.7, Pt.A, intro. comment. 3(b) & § 7B1.3(f).                  Therefore,

we find that the district court’s decision to run the sentences

consecutively was not unreasonable.

            As for the reasonableness of the thirty-six month term of

incarceration, the sentence was not above the three-year statutory

maximum,    and    the     probation       officer’s    recommendation    provided

sufficient grounds for the court to impose the maximum sentence,

noting Bordeaux’s extensive criminal history and the brief period

between her release from prison and subsequent arrest.                   While the

guideline imprisonment range in this case was only 21 to 27 months,

departure     from       that     range     for     revocation   sentencing     was

appropriate,      as   the      district    court    had   previously    imposed   a

significant       upward     departure       from    the   guideline    range   for


                                          - 3 -
Bordeaux’s underlying conviction for bank fraud. See USSG § 7B1.4,

p.s., comment. (n.2). Therefore, we find that the district court’s

imposition of a thirty-six month sentence of imprisonment was not

substantively unreasonable, much less plainly so.

              Bordeaux’s final contention is that the district court’s

lack     of   an   explanation    for   its    sentence     was    procedurally

unreasonable. The district court heard argument from both Bordeaux

and the Government on the sentencing issues and was provided with

a recommendation from the probation officer that sufficiently

justified imposition of the maximum term of imprisonment.                     The

district court also noted that it had reviewed and considered the

Chapter 7 policy statement on revocation. Even if it is considered

that the district court failed to adequately explain its reasons

for    Bordeaux’s    thirty-six   month   sentence,       thus    rendering   the

sentence unreasonable, we conclude that the sentence is not plainly

unreasonable.       The district court was fully aware of the brief

period    between    Bordeaux’s   release     from   prison      and   subsequent

arrest, as well as her extensive criminal history and the court’s

upward departure from the guidelines range for Bordeaux’s original

sentence.      These factors were fully addressed by the probation

officer’s      recommendations,    as   well    as   by    Bordeaux     and   the

Government at the revocation hearing. In light of this record, and

the “substantial latitude” and “broad discretion” accorded district

courts in devising appropriate revocation sentences, Crudup, 461


                                    - 4 -
F.3d at 439, we are confident that the court properly took all

relevant factors into account in devising its revocation sentence.

See United States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995)

(consideration of issues fully presented for determination is

implicit in court’s ruling).

          Accordingly, we affirm Bordeaux’s sentence.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                               - 5 -